Case 2:18-cv-06105-GW-AS Document 165-1 Filed 01/28/20 Page 1 of 8 Page ID #:6287




         EXHIBIT 60
Case 2:18-cv-06105-GW-AS Document 165-1 Filed 01/28/20 Page 2 of 8 Page ID #:6288
     1/16/2020         Highmark Digital, Inc., v. Casablanca Design Centers, Inc., et al.    Donald Vilfer


                                                                                             Page 1
                             UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                   WESTERN DIVISION

             HIGHMARK DIGITAL, INC., A
             CALIFORNIA CORPORATION,
                     PLAINTIFF,
                  vs.                   No. 2:18-CV-06105-SJO-AS
             CASABLANCA DESIGN CENTERS,
             INC., A CALIFORNIA
             CORPORATION; FOUR SEASONS
             WINDOWS, INC., A CALIFORNIA
             CORPORATION; INTERIOR DOOR &
             CLOSET COMPANY, AN
             UNINCORPORATED CALIFORNIA
             COMPANY; ONE DAY DOORS AND
             CLOSETS, INC., A CALIFORNIA
             CORPORATION; AND DAVID WINTER,
             AN INDIVIDUAL, ONE DAY
             ENTERPRISES LLC, A DELAWARE
             CORPORATION,
                     DEFENDANTS.
             _____________________________
                    VIDEOTAPED DEPOSITION OF DONALD VILFER
                          Thursday, January 16, 2020
             Reported By: KATHLEEN WILKINS, STENOGRAPHIC REPORTER,
                          CSR 10068, RPR-RMR-CRR-CCRR-CLR-CRC
                          BE IT REMEMBERED that on Thursday,
             January 16, 2020, commencing at the hour of
             10:08 a.m. thereof, at PORTER SCOTT, 350 University
             Avenue, Suite 200, Sacramento, California, before
             me, Kathleen A. Wilkins, RPR-RMR-CRR-CCRR-CLR-CRC, a
             Certified Stenographic Shorthand Reporter, in and
             for the State of California, personally appeared
             DONALD VILFER, a witness in the above-entitled court
             and cause, who, being by me first duly sworn, was
             thereupon examined as a witness in said action.
             ________________________________________________
                         DIGITAL EVIDENCE GROUP
                      1730 M Street, NW, Suite 812
                         Washington, D.C. 20036
                             (202) 232-0646
                                               EXHIBIT 60
     www.DigitalEvidenceGroup.com      Digital Evidence Group C'rt 2020                     202-232-0646

                                                       -3-
Case 2:18-cv-06105-GW-AS Document 165-1 Filed 01/28/20 Page 3 of 8 Page ID #:6289
     1/16/2020         Highmark Digital, Inc., v. Casablanca Design Centers, Inc., et al.    Donald Vilfer


                                                                                             Page 2
       1                              APPEARANCES OF COUNSEL
       2     FOR THE PLAINTIFF:
       3                              KNOBBE MARTENS
       4                              2040 Main Street, 14th Floor
       5                              Irvine, California                   92614
       6                              BY:       THOMAS P. KRZEMINSKI, ESQ.
       7                              Telephone:             (949) 760-0404
       8                              E-mail:          tpk@kmob.com
       9

      10     FOR THE DEFENDANTS:
      11                              PORTER SCOTT
      12                              350 University Avenue, Suite 200
      13                              Sacramento, California                      95825
      14                              BY:       JEFFREY A. NORDLANDER, ESQ.
      15                              Telephone:             (916) 929-1481
      16                              E-mail:          jnordlander@porterscott.com
      17

      18

      19     ALSO PRESENT:
      20                              RICHARD MATULIA, HIGHMARK DIGITAL
      21                              JOSEPH MOURGOS, VIDEOGRAPHER
      22


                                               EXHIBIT 60
     www.DigitalEvidenceGroup.com      Digital Evidence Group C'rt 2020                     202-232-0646

                                                       -4-
Case 2:18-cv-06105-GW-AS Document 165-1 Filed 01/28/20 Page 4 of 8 Page ID #:6290
     1/16/2020         Highmark Digital, Inc., v. Casablanca Design Centers, Inc., et al.    Donald Vilfer


                                                                                             Page 3
       1                                               INDEX
       2                                INDEX OF EXAMINATIONS
       3                                                                                      PAGE
       4         Examination By Mr. Krzeminski                                                     7
       5         Afternoon Session                                                              128
       6

       7

       8                                    INDEX OF EXHIBITS
       9         EXHIBIT                  DESCRIPTION                                         PAGE
      10         Exhibit 1                HOP file Bates stamped                                   8
      11                                  HMDI0001614
      12         Exhibit 2                HOP file                                                13
      13         Exhibit 3                Email from Sharon                                     102
      14                                  Battaglia dated July 28,
      15                                  2015
      16         Exhibit 4                Letter from Dave                                      105
      17                                  Wilkinson to Richard
      18                                  Matulia, dated July 28,
      19                                  2015
      20         Exhibit 5                String of e-mails                                     108
      21                                  beginning with an email
      22                                  from Steve Robles

                                               EXHIBIT 60
     www.DigitalEvidenceGroup.com      Digital Evidence Group C'rt 2020                     202-232-0646

                                                       -5-
Case 2:18-cv-06105-GW-AS Document 165-1 Filed 01/28/20 Page 5 of 8 Page ID #:6291
     1/16/2020         Highmark Digital, Inc., v. Casablanca Design Centers, Inc., et al.    Donald Vilfer


                                                                                             Page 7
       1     And also with us is a representative from HighMark,
       2     Richard Matulia.
       3                     MR. NORDLANDER:                 Jeff Nordlander of Porter
       4     Scott for defendant.
       5                     THE VIDEOGRAPHER:                  Thank you.
       6                     Would the reporter please administer the
       7     oath.
       8                                      DONALD VILFER,
       9                              having been duly sworn,
      10                was examined and testified as follows:
      11                         EXAMINATION BY MR. KRZEMINSKI
      12     BY MR. KRZEMINSKI:
      13             Q.      Good morning.
      14             A.      Good morning.
      15             Q.      Could you please state your full name for
      16     the record.
      17             A.      It's Donald Vilfer.                    V-I-L-F-E-R.
      18             Q.      And your current address?
      19             A.      1013 Galleria Boulevard, Suite 280, in
      20     Roseville, California.
      21             Q.      Approximately how many times have you been
      22     deposed, Mr. Vilfer?

                                               EXHIBIT 60
     www.DigitalEvidenceGroup.com      Digital Evidence Group C'rt 2020                     202-232-0646

                                                       -6-
Case 2:18-cv-06105-GW-AS Document 165-1 Filed 01/28/20 Page 6 of 8 Page ID #:6292
     1/16/2020         Highmark Digital, Inc., v. Casablanca Design Centers, Inc., et al.    Donald Vilfer


                                                                                            Page 18
       1     choosing those HOP files?
       2             A.      I chose them over different time periods,
       3     from the dates that they had been created, to have a
       4     sampling across several years.
       5             Q.      Are you able to read source code?
       6             A.      Not to any great extent.                        I'm not a
       7     programmer or -- can't write code.                              But because of
       8     the nature of our work, I can sometimes recognize
       9     things in code.
      10             Q.      And when you say "the nature" of your
      11     work, you're referring to forensics work?
      12             A.      Correct.
      13             Q.      Is it safe to say that prior to your
      14     involvement in this case, you've never heard what a
      15     HOP file is?
      16             A.      I don't recall.                 We have had other
      17     engagements with manufacturing clients, and I don't
      18     recall if those involved HOP files or not.
      19             Q.      So sitting here today, you have no
      20     recollection of ever using the term "HOP file" prior
      21     to being involved in this case; is that fair to say?
      22             A.      No recollection.                 We may have, but I don't

                                               EXHIBIT 60
     www.DigitalEvidenceGroup.com      Digital Evidence Group C'rt 2020                     202-232-0646

                                                       -7-
Case 2:18-cv-06105-GW-AS Document 165-1 Filed 01/28/20 Page 7 of 8 Page ID #:6293
     1/16/2020         Highmark Digital, Inc., v. Casablanca Design Centers, Inc., et al.     Donald Vilfer


                                                                                            Page 127
       1             A.      Right.
       2             Q.      Because people expect confidentiality when
       3     they're working with someone with your expertise; is
       4     that correct?
       5             A.      Correct.
       6             Q.      And so when you were working with
       7     HighMark -- when your firm, Califorensics, was
       8     working with HighMark, you would agree that that
       9     project had confidentiality obligations related to
      10     it, correct?
      11                     MR. NORDLANDER:                 Objection.           Vague.
      12     Incomplete hypothetical.                     Argumentative.
      13                     THE WITNESS:              We would have kept that
      14     information confidential, yes.
      15     BY MR. KRZEMINSKI:
      16             Q.      And --
      17                     THE VIDEOGRAPHER:                  We're -- yeah.
      18                     MR. KRZEMINSKI:                 Okay.        We'll take a
      19     break.
      20                     THE VIDEOGRAPHER:                  This marks the end of
      21     Disk 1.        We're off the record at 12:15 p.m.
      22                       (Whereupon, a lunch recess was taken.)

                                               EXHIBIT 60
     www.DigitalEvidenceGroup.com      Digital Evidence Group C'rt 2020                      202-232-0646

                                                       -8-
Case 2:18-cv-06105-GW-AS Document 165-1 Filed 01/28/20 Page 8 of 8 Page ID #:6294
     1/16/2020         Highmark Digital, Inc., v. Casablanca Design Centers, Inc., et al.     Donald Vilfer


                                                                                            Page 295
       1                              CERTIFICATE OF REPORTER
       2                     I, Kathleen A. Wilkins, Certified
             Shorthand Reporter licensed in the State of
       3     California, License No. 10068, hereby certify that
             deponent was by me first duly sworn, and the
       4     foregoing testimony was reported by me and was
             thereafter transcribed with computer-aided
       5     transcription; that the foregoing is a full,
             complete, and true record of proceedings.
       6                     I further certify that I am not of counsel
             or attorney for either or any of the parties in the
       7     foregoing proceeding and caption named or in any way
       8     interested in the outcome of the cause in said
       9     caption.
      10                     The dismantling, unsealing, or unbinding
      11     of the original transcript will render the
      12     reporter's certificates null and void.
      13                     In witness whereof, I have hereunto set my
      14     hand this day:
      15     _______ Reading and Signing was requested.
      16     _______ Reading and Signing was waived.
      17     ___x___ Reading and Signing was not requested.
      18

      19

      20                     _________________________
      21                     KATHLEEN A. WILKINS
      22                     CSR 10068, RPR-RMR-CRR-CCRR-CLR-CRC

                                               EXHIBIT 60
     www.DigitalEvidenceGroup.com      Digital Evidence Group C'rt 2020                      202-232-0646

                                                       -9-
